I do not concur in deleting any part of the will.
The will vested present title in the devisees but postponed enjoyment only of the income therefrom for one year for the purposes of administration expenses. So vested, there were persons in being capable of conveying title. In my opinion there was no suspension of the power of alienation but a devise subject to the use of rents and income therefrom for a year to meet administration needs which the law exacts ahead of enjoyment of bequests and devises in all instances.
The will should be allowed in its entirety.